DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenn et al. (# US 2017/0321083).
Fenn et al. discloses:
1. A method, comprising: passing a formulation through a print head, and depositing the formulation on a substrate (ink jet printing; [0010]), wherein the 
7. The method according to claim 1, wherein the second component comprises one or more additional components selected from the group consisting of a UV cure package, a photo-latent base catalyst, a chain extender, a thermoplastic additive, an organometallic catalyst, a pigment, an antioxidant, a UV absorber, a UV stabilizer, a flexibilizing component, a moisture scavenger, a surface modification additive, a thermally activated free radical generator, and a rheology additive ([0031]; [0051]-[[0070]). 
8. The method according to claim 1, wherein the first component comprises one or more molecules selected from the group consisting of methylene diphenyl diisocyanate (methylenediphenyl diisocyanate; [0047]), 1,6-hexamethylene diisocyanate (HMDI; [0047]), 1-isocyanato-3-isocyanatomethyl-3,5,5-tyimethyl cyclohexane, and/or 4,4'-diisocyanato dicyclohexylmethane ([0046]; [0047]). 
9. The method according to claim 1, wherein the first component comprises a prepolymer of one or more molecules selected from the group consisting of methylene diphenyl diisocyanate (methylenediphenyl diisocyanate; [0047]), 1,6-hexamethylene diisocyanate (HMDI; [0047]), 1-isocyanato-3-isocyanatomethyl-3,5,5-tyimethyl cyclohexane, and/or 4,4'-diisocyanato dicyclohexylmethane ([0046]-[0047]). 
 et al. does address an isocyanate group, amine group, it teaches a laundry list of possible an isocyanate group (polyisocyanate; [0006]; [0044]), and amine group (polyamine; [0006]; [0044]). The format in which Fenn et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Fenn et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the isocyanate and amine group and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

Claims 38-39, 41-43, 45-46 & 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenn et al. (# US 2017/0321083).
Fenn et al. discloses:
38. A composition (see Abstract; [0070]), comprising: a first component comprising one or more molecules with one or more isocyanate functional groups(polyisocyanate; [0006]; [0044]); and a second component comprising one or more molecules with one or more alcohol functional groups and/or one or more molecules with one or more amine functional groups (polyamine; [0006]; [0044]), wherein the composition is a liquid ink and/or thixotropic ink ([0010]). 

41. The composition according to claim 38, wherein the second component comprises one or more additional components selected from the group consisting of a UV cure package, a photo-latent base catalyst, a chain extender, a thermoplastic additive, an organometallic catalyst, a pigment, an antioxidant, a UV absorber, a UV stabilizer, a flexibilizing component, a moisture scavenger, a surface modification additive, a thermally activated free radical generator, and a rheology additive ([0031]; [0051]-[[0070]). 
42. The composition according to claim 38, wherein the first component comprises one or more molecules selected from the group consisting of methylene diphenyl diisocyanate, 1,6-hexamethylene diisocyanate, 1-isocyanato-3-isocyanatomethyl-3,5,5-tyimethyl cyclohexane, and/or 4,4'-diisocyanato dicyclohexylmethane ([0046]-[0047]). 
43. The composition according to claim 38, wherein the first component comprises a prepolymer of one or more molecules selected from the group consisting of methylene diphenyl diisocyanate, 1,6-hexamethylene diisocyanate, 1-isocyanato-3-isocyanatomethyl-3,5,5-tyimethyl cyclohexane, and/or 4,4'-diisocyanato dicyclohexylmethane ([0046]-[0047]). 
45. The composition according to claim 38, wherein the at least one molecule with one or more isocyanate functional groups comprises methylene diphenyl diisocyanate (methylenediphenyl diisocyanate; [0047]). 

50. The composition according to claim 38, wherein the composition comprises a rheology additive and/or a filler comprising fumed silica ([0072]), spherical silica, amide wax, glass beads, and/or thermoplastic microspheres ([0070]). 
The Examiner draws particular attention to the Applicant that "Fenn et al. does address an isocyanate group, amine group, it teaches a laundry list of possible an isocyanate group (polyisocyanate; [0006]; [0044]), and amine group (polyamine; [0006]; [0044]). The format in which Fenn et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Fenn et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the isocyanate and amine group and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

Claims 2-3 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenn et al. (# US 2017/0321083) in view of Patel et al. (# US 2005/0171237).
Fenn et al. discloses all the limitation of the method except:

3. The method according to claim 2, wherein exposure to UV irradiation causes the viscosity of the formulation to increase by at least a factor of 2. 
6. The method according to claim 1, wherein the second component is a mixture of one or more molecules with one or more alcohol functional groups and one or more molecules with one or more amine functional groups. 
Patel et al. teaches in the field of printing using resins comprising reaction products of molecules containing isocyanate functional groups and molecules containing alcohol functional groups (see Abstract, A fully curable jettable composition, the composition can be jetted from piezo electric printing heads; [0022]-[0029]), and teaches at least a portion of a formulation that is at least partially cured through exposure to UV irradiation as the formulation exits a print head (see Abstract, jetted from piezo electric printing heads; [0127]).
3. The method according to claim 2, wherein exposure to UV irradiation causes the viscosity of the formulation to increase by at least a factor of 2 (Patel [0127]; as partially curing the droplets prevents them from spreading excessively compared to if they are not partially cured, their viscosity has inherently been significantly increased; further, curing a formulation will inherently increase its viscosity; [0176]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Fenn et al. with the teaching of Patel et al. so that exposure to UV irradiation causes the viscosity of the formulation to increase by at least .

Claims 40, 44 & 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenn et al. (# US 2017/0321083) in view of Patel et al. (# US 2005/0171237).
Fenn et al. discloses all the limitation of the method except:
40. The composition according to claim 38, wherein the second component is a mixture of one or more molecules with one or more alcohol functional groups and one or more molecules with one or more amine functional groups. 
Patel et al. teaches in the field of printing using resins comprising reaction products of molecules containing isocyanate functional groups and molecules containing alcohol functional groups (see Abstract, A fully curable jettable composition, the composition can be jetted from piezo electric printing heads; [0022]-[0029]), and teaches at least a portion of a formulation that is at least partially cured through 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Fenn et al. with the teaching of Patel et al. so that exposure to UV irradiation causes the viscosity of the formulation to increase by at least a factor of 2. The motivation would have been to prevent excessive spreading of the formulation upon printing, which would lead to loss of definition and poor tolerances (Patel [0127], Excessive spreading leads to loss of definition and poor tolerances). Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the exposure to UV irradiation cause the viscosity of the formulation to increase by at least a factor of 2, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation would have been to prevent excessive spreading of the formulation upon printing, which would lead to loss of definition and poor tolerances (Patel [0127], Excessive spreading leads to loss of definition and poor tolerances).
With respect to claims 44 & 47-49, It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate isocyanate functional groups has a % NCO of 19-22%, UV cure package in an amount of 5-20 wt. %, first component in an amount of 30-75 wt. % and the second component in an amount of 25-70 wt. %, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive.
Applicant maintains, “ Fenn fails to teach the recited formulation with sufficient specificity to render it obvious. As acknowledged in the Office Action, Fenn teaches a laundry list of possible components. For at least this reason, claims 1, 38 is not obvious over Fenn. The remaining claims that stand rejected on this ground depend from claim 1 and, thus, are patentable over Fenn for at least this reason.”
Examiner respectfully disagrees. The Examiner draws particular attention to the Applicant’s argument that "Fenn teaches a laundry list of possible component, including "polyisocyanate and polyamine” [0006];[0044].” The Applicant claims a first component comprising one or more isocyanate functional group  and second component comprising one or more alcohol or amine functional group. This is exactly what Fenn teaches in [0006]; [0044] of the specification.  The format in which Fenn presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Fenn to present its teaching in an example format; citing it in a list is sufficient.  Appellant’s characterization of this as a "laundry list" omits the fact that these materials are known Markush equivalents recognizable by one of ordinary skill in the art for use as binders.  Therefore, Applicant’s argument is not convincing.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853